TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 12, 2015



                                       NO. 03-13-00715-CV


                             The Travis County Attorney, Appellant

                                                  v.

                                          L. C., Appellee




         APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND VACATED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 22, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s order. Therefore, the Court reverses and vacates the trial court’s order. The appellee

shall pay all costs relating to this appeal, both in this Court and the court below.